internal_revenue_service number release date index number ------------------------------------------- ----------------------------------------------------------- ---------------------------- ------------------------------------------------- --------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc corp b05 plr-113917-13 date date legend x member date date date y -------------------------------------- ------------------------ ------------------------------------------------------- ----------------------------------------------- ------------------------ --------------------------- --------------------------- ---------------------------- -- company official ------------------ ---------------------------------------------------------------------------- --------------------------- tax professional ---------------------------------- -------------------------------------- dear ---------------- this letter responds to a letter dated date submitted on behalf of x by member requesting an extension of time under sec_301_9100-3 of the procedure and plr-113917-13 administration regulations to file an election in particular member is requesting an extension of time for the consolidated_group of which x was the common parent to elect an extended carryback period the election for a consolidated_net_operating_loss cnol member has represented that it is the successor to x as defined in sec_1_1502-77 that it is the default substitute agent as set forth in sec_1 d of the x group for all of the x group’s taxable years and has provided notification of its status as default substitute agent to the commissioner see sec_1 d additional information was submitted in letters dated april and date the material information submitted for consideration is summarized below x was the common parent of a consolidated_group the x group the x group incurred a cnol for its taxable_year ending date the year cnol as the default substitute agent for the x group member seeks to carry back the year cnol y years to the x group’s taxable_year ending on date under sec_172 of the internal_revenue_code x or member as the default substitute agent was required to file the election in order to carry back the year cnol to the x group’s taxable_year ending on date and to obtain the benefit of sec_56 the election was due on date but for various reasons neither x nor member filed the election subsequently member submitted this request under sec_301_9100-3 for an extension of time to file the election member has represented that it is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time it requested relief on behalf of x and x’s subsidiaries taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and for which the new return position requires or permits a regulatory election for which relief is requested sec_172 generally permits a taxpayer to carry back a net_operating_loss nol to each of the taxable years preceding the taxable_year of the nol sec_172 permits a taxpayer to elect to carry back an applicable net_operating_loss applicable nol to each of the or taxable years preceding the taxable_year of the applicable nol in lieu of the 2-year period provided by sec_172 sec_172 provides that an applicable nol is the taxpayer’s nol for a taxable_year ending after date and beginning before date sec_172 provides that the election under sec_172 shall be made by the due_date including extension of time for filing the return for the taxpayer’s last taxable_year beginning in the election is irrevocable and in general may be made only with respect to one taxable_year sec_1502 provides that the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations plr-113917-13 making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax_liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability in carrying out the preceding sentence the secretary may prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns sec_1_1502-21 provides that losses taken into account in determining a cnol may be carried to other taxable years whether consolidated or separate only under paragraph b of sec_1_1502-21 sec_1_1502-21 provides that nol carryovers and carrybacks to a taxable_year are determined under the principles of sec_172 and sec_1_1502-21 sec_1_1502-21t provides that a consolidated_group may elect an extended carryback period pursuant to sec_172 with regard to a cnol arising in a taxable_year ending after date and beginning before date revproc_2009_52 2009_49_irb_744 provides when and how a taxpayer may make an election under sec_172 sec_4 of revproc_2009_52 provides that the common parent of a consolidated_group makes the election for the group sec_4 and of revproc_2009_52 permit the election to be made for consolidated taxpayers by attaching a statement to the original or amended consolidated_return for the taxable_year of the applicable cnol by attaching a statement to the taxpayer’s amended consolidated_return applying the applicable cnol to the carryback_year or by attaching a statement to a claim for a tentative_carryback_adjustment on form_1139 corporation application_for tentative refund sec_4 b and b of revproc_2009_52 require the election regardless of the manner in which made to be filed no later than the due_date including extensions for filing the return for the taxpayer’s last taxable_year beginning in under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 plr-113917-13 the election by a consolidated_group to extend the carryback period under sec_172 for a cnol is a regulatory election therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for member to file the election provided member establishes to the satisfaction of the commissioner that x and member acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by member company official and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that x and member reasonably relied on a qualified_tax professional who failed to make or advise them to make the election and that the request for relief was filed before the failure to timely make the election was discovered by the internal_revenue_service see sec_301 b i and v based on the facts and information submitted including the affidavits submitted and the representations made we conclude that member has shown that x and member acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly provided that and to the extent that the x group qualifies substantively to file the election we grant an extension of time under sec_301_9100-3 until days from the date on this letter for member to file the election this letter does not extend the period of time described in sec_6511 by which a taxpayer is required to file a claim for credit or refund of an overpayment_of_tax the time in which member may file a form_1139 for the year cnol has expired however member may file the election under sec_172 to carry back the x group’s year cnol to the x group’s taxable_year ending on date on form 1120x amended u s_corporation income_tax return for the taxable_year ending date according to the procedures set forth in revproc_2009_52 a copy of this letter must be attached to the form 1120x if member files form 1120x electronically member may satisfy the requirement of attaching a copy of this letter by attaching a statement to the x group’s amended_return that provides the date and control number plr-113917-13 of this letter_ruling the above extension of time is conditioned on the x group’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money we express no opinion as to the x group’s tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the income_tax returns involved plr-113917-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any item discussed or referenced in this letter in particular we express no opinion with respect to whether the x group qualifies substantively to make the election or whether member qualifies to make the election on behalf of the x group in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the internal_revenue_code or regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in this letter for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made under penalty of perjury by member company official and tax professional the director however should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable continue to apply this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely _ken cohen______________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
